DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 5/29/2020. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed on 5/29/2020 is being considered.

Drawings
The drawings are objected to because the shading in Figures 13-14 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, “wherein the column connector is comprised of a plurality of interlockable parts to adjustable define a height of the column connector” is indefinite because it is unclear what the claim requires. It is unclear what it means to “adjustable define a height” as claimed. Does applicant intend to require a height of the column connector to be adjustable? See also claim 18.
Claim 6, “each interlockable part” and “the part” are indefinite because the terms lack proper antecedent basis.
See also claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dixon (US 4277920).
	Claim 1, Dixon provides an enclosure assembly apparatus comprising:
a rail (30; Figs. 1-3) for attachment to a floor (16; col. 6, lines 13-23; Fig. 1; note that the floor is not positively recited and thus not required);
a rail connector comprising a first part 26 and a second part 112, the first part being separable from the second part (Figs. 2-3),
the rail having a channel 46 for facilitating attachment of the rail connector to the rail (Figs. 2-3), the channel sized and configured so that the first part and the second part are positionable in the channel when separated (Fig. 3) such that the first part is positionable adjacent to the second part in the channel to form an assembled body of the rail connector (26 is capable of being positioned in the channel when separated as .  
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Daw et al. (US 5010702) (‘Daw’).
Claim 1, Daw provides an enclosure assembly apparatus comprising:
a rail 61 for attachment to a floor (col. 7, lines 42-45);
a rail connector comprising a first part (37; col. 6, lines 57-60; labeled in Fig. 3; see Fig. 4) and a second part (44; col. 6, lines 57-60; labeled in Fig. 3; see Fig. 4), the first part being separable from the second part (44 is separable from 37; Fig. 4),
the rail having a channel 62 for facilitating attachment of the rail connector to the rail (Fig. 4), the channel sized and configured so that the first part and the second part are positionable in the channel when separated such that the first part is positionable adjacent to the second part in the channel to form an assembled body of the rail connector (37 and 44 are capable of being positioned in the channel when separated and also capable of being positioned in the channel adjacent to each other to form an assembled body of the rail connector; Fig. 4).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hayashi (US 4086734).
Claim 1, Hayashi provides an enclosure assembly apparatus comprising:
a rail 17 for attachment to a floor 11;
a rail connector comprising a first part (35; Figs. 2-3) and a second part (25 or alternatively 50; Figs. 2-3), the first part being separable from the second part (35 is separable from 25, or alternatively, 35 is separable from 50; Figs. 2-3),
.  
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Milligan et al. (US 9057201) (‘Milligan’).
Claim 1, Milligan provides an enclosure assembly apparatus comprising:
a rail 74 for attachment to a floor (col. 4, lines 53-56; note that the floor is not positively recited and thus not required);
a rail connector 80 comprising a first part 82 and a second part 88, the first part being separable from the second part (Figs. 5B-5D),
the rail having a channel (channel formed by web and two upstanding walls of 74; Fig. 5B) for facilitating attachment of the rail connector to the rail (Figs. 5B-5D), the channel sized and configured so that the first part and the second part are positionable in the channel when separated such that the first part is positionable adjacent to the second part in the channel to form an assembled body of the rail connector (82 can be positioned in the channel separated from 88 as shown in Fig. 5D and also adjacent to 88 as shown in Fig. 5B to form an assembled body of the rail connector; Figs. 5B-5D).  
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DeBlock et al. (US 4884376) (‘DeBlock’).
	Claim 1, DeBlock provides an enclosure assembly apparatus comprising:
a rail 14 for attachment to a floor 11;
a rail connector 116’ comprising a first part 126’ and a second part 128’, the first part being separable from the second part (Fig. 3B),
the rail having a channel (U-shaped channel defined by 130, 132, 134) for facilitating attachment of the rail connector to the rail (Fig. 3B), the channel sized and configured so that the first part and the second part are positionable in the channel when separated such that the first part is positionable adjacent to the second part in the channel to form an assembled body of the rail connector (126’ can be positioned separated from 128’ or adjacent to 128’ to form an assembled body of the rail connector; Fig. 3B).

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-11, 13-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including, inter alia, the position, orientation and arrangement of the feet, the sidewalls and the slots as recited in claims 2, 7 and 15. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635